United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Levittown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1172
Issued: February 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) merit decision dated December 21, 2010. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability as of June 29 or
July 15, 2005 causally related to his accepted cervical and thoracic injuries.
FACTUAL HISTORY
This is the fourth appeal before the Board. Appellant, a 30-year-old letter carrier, injured
his neck and back on September 18, 2001 while trying to avoid an aggressive dog. OWCP
accepted his claim for neck sprain, thoracic sprain and degeneration of a cervical intervertebral
disc.
1

5 U.S.C. § 8101 et seq.

OWCP referred appellant for a second opinion examination by Dr. Anthony W. Salem,
Board-certified in orthopedic surgery. In a report dated March 19, 2002, Dr. Salem noted that
appellant had multiple levels of chronic, longstanding degenerative changes in his cervical,
thoracic and lumbar spine. He opined, however, that the changes were unrelated to the
September 18, 2001 work injury and that appellant’s subjective complaints far outweighed the
objective findings. Dr. Salem found that appellant’s diagnosed conditions were not related to
employment factors and that his injury-related disability should have lasted for a very short
period of time.
On April 10, 2002 appellant underwent an anterior cervical discectomy and cervical
fusion procedure at C6-7. The procedure was performed by Dr. Todd J. Albert, Board-certified
in orthopedic surgery and appellant’s treating physician.
In order to determine appellant’s current condition, OWCP referred appellant to
Dr. Donald F. Leatherwood, Board-certified in orthopedic surgery. In a January 28, 2003 report,
Dr. Leatherwood advised that appellant had originally injured his neck and right shoulder on
January 8, 1999 when he slipped and fell on a sidewalk while carrying about a heavy mailbag.
He noted that appellant underwent a prior acromioplasty procedure in 1999 which improved his
condition and significantly increased his range of motion. Dr. Leatherwood noted, however, that
the surgery did not entirely eliminate appellant’s symptoms. He stated that appellant had not
fully recovered as of September 18, 2001, when his work-related injury substantially increased
his neck and shoulder symptoms. Dr. Leatherwood noted that Dr. Albert’s April 2002 cervical
fusion procedure was successful and had relieved about 30 percent of appellant’s problem,
though he continued to experience neck pain. Based on appellant’s history, examination and
available data, he had achieved a good result from both the 1999 right shoulder acromioplasty
and his 2002 cervical fusion procedure. Dr. Leatherwood stated that both surgeries were work
related.
On February 17, 2004 Dr. Ashrawi Sharan, Board-certified in orthopedic surgery,
performed surgery on appellant to implant a spinal cord stimulator.
In a report dated March 25, 2004, Dr. Shailen Jalali, Board-certified in orthopedic
surgery, stated that appellant had responded well to the spinal cord stimulator. He noted that the
stimulator, which appellant used nearly 24 hours per day, had reduced pain by 50 percent.
Dr. Jalali advised that appellant continued to have some neck pain, which he rated as being a
5 on a scale of 1 to 10. He also noted that appellant continued to experience brachioplexopathy
with its associated and neuropathic and myofascial pain presentation.
In a June 1, 2004 report, Dr. Leatherwood noted that the spinal cord stimulator operation
was somewhat successful and had ameliorated the pain in appellant’s neck and back. He stated,
however, that the stimulator had not relieved the problem entirely. After reviewing the history,
examination, and the available data, appellant’s current status was post work-related injury.
Dr. Leatherwood stated that appellant had reached a state of maximum medical improvement in
regard to his overall condition.
Dr. Leatherwood recommended that appellant continue to use the spinal stimulator given
its effectiveness. He opined that he could perform full-time sedentary work and completed a
work capacity evaluation in which he outlined work restrictions of no climbing; no repetitive,
2

simple grasping, pushing/pulling or fine manipulation with the upper extremities; no lifting
exceeding 30 pounds; and occasional driving, bending at the waist, reaching above the shoulder,
kneeling, crawling for more than one-third of the workday.
On March 4, 2005 the employing establishment offered appellant a job as a modified
mail clerk, for eight hours per day, based on the restrictions outlined by Dr. Leatherwood.
By letter dated April 20, 2005, OWCP advised appellant that a suitable position was
available and that, pursuant to section 8106(c)(2), he had 30 days to either accept the job or
provide a reasonable, acceptable explanation for refusing the offer. It advised him that it would
be terminating his compensation based on his refusal to accept the position. OWCP stated that,
if appellant refused the job or failed to report to work within 30 days without reasonable cause, it
would terminate his compensation pursuant to 5 U.S.C. § 8106(c)(2).2
In a disability slip dated May 2, 2005, Dr. Sharan stated that appellant would be able to
return to full-time sedentary work as of May 23, 2005. In response to a March 31, 2005 OWCP
query, received by OWCP on May 6, 2005, Dr. Leatherwood advised that the employing
establishment’s modified job offer was within appellant’s work restrictions and that he was
capable of performing the duties of the position.
In an April 5, 2005 report, received by OWCP on May 6, 2005, Dr. Adam Sobel, Boardcertified in orthopedic surgeon, indicated that appellant would be undergoing surgery for spinal
cord stimulator revision on April 7, 2005. In a report dated April 15, 2005, received by OWCP
on May 12, 2005, Dr. Sharan advised that he had performed the remedial spinal cord stimulator
surgery on April 7, 2005.
By letter dated May 16, 2005, OWCP advised appellant that he had 15 days in which to
accept the position, or it would terminate his compensation.
On May 17, 2005 appellant rejected the job offer. He stated that his treating physician,
Dr. Jalali, wanted to ensure that his spinal stimulator was working properly in light of his recent
surgery. Appellant contended that the duties of the modified position were unclear and advised
that Dr. Jalali would be submitting a report addressing why he needed additional time before
returning to work.
By decision dated June 2, 2005, OWCP terminated appellant’s compensation benefits on
the grounds that he refused an offer of suitable work.

2

5 U.S.C. § 8106(c)(2).

3

By letter dated June 6, 2005, appellant requested an oral hearing. On June 25, 2005 he
returned to work at the modified clerk position, for eight hours per day.3
In a disability slip dated June 30, 2005, Dr. Jalali stated: “[Appellant] has restriction to
part-time four hours per day, sedentary job, 10[-]pound weight restriction.”
On July 5, 2005 the employing establishment advised that, pursuant to Dr. Jalali’s
June 30, 2005 note and in accordance with his restrictions, it was placing appellant on a fourhour-per-day work schedule, from 2:00 p.m. to 6:00 p.m., as of July 6, 2005.
On July 19, 2005 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on June 29, 2005 which was causally related to his accepted
cervical and thoracic conditions.4
On August 1, 2005 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on July 15, 2005 which was causally related to his accepted
cervical and thoracic conditions.5
By letter to appellant dated September 13, 2005, OWCP requested additional factual and
medical information in support of his recurrence of disability claim.
By decision dated November 2, 2005, an OWCP hearing representative set aside the
June 7, 2005 termination decision finding that OWCP prematurely invoked the penalty
provisions of section 8106. The hearing representative found that OWCP failed to give appellant
a reasonable opportunity after issuing its notice of April 20, 2005 to accept or refuse the job
offer.
By decision dated December 12, 2005, OWCP vacated the November 2, 2005 decision
and reinstated the June 2, 2005 termination decision. The director found that OWCP met its
statutory obligation on May 16, 2005 when it provided appellant with 15 days to accept the
offered position. The case would proceed to adjudication at an upcoming hearing, which was
held on December 20, 2005.

3

By letter dated July 25, 2005, the employing establishment stated that appellant initially returned to work on
June 25, 2005 for eight hours per day. It asserted that he expressed a great deal of resistance against returning to the
workplace and filed a Form CA-2a claim for recurrence of disability four days after his return. The employing
establishment stated that all of its supervisors were aware of appellant’s work restrictions and all of them adhered to
these restrictions.
4

On the form, appellant stated that the injury occurred when he reached up to grab some certified letters on a high
shelf. The employing establishment stated, however, that he acted of his own volition in reaching for the letters. It
stated that management was on notice to ensure that appellant would do no work which exceeded his work
restrictions and was therefore not responsible for his alleged injury on the date in question.
5

By letter dated August 18, 2005, the employing establishment stated that it had received a Form CA-2a from
appellant’s attorney for an injury that allegedly occurred on July 15, 2005. It noted that it had not received any
medical evidence to support any such alleged incident. The employing establishment further noted that, although
appellant’s attorney requested a full recurrence as of July 15, 2005, its records indicated that appellant worked until
July 27, 2005, when his treating physician placed him on disability.

4

By decision dated January 12, 2006, OWCP denied appellant’s recurrence of disability
claims, finding that he failed to submit sufficient medical evidence to establish that his disability
for work of June 29 or July 15, 2005 was caused or aggravated by the September 18, 2001
employment injury.
By letter dated January 20, 2006, appellant requested an oral hearing, which was held on
May 10, 2006.
By decision dated March 1, 2006, OWCP affirmed the June 2, 2005 termination decision.
By decision dated July 31, 2006, an OWCP hearing representative affirmed the
January 12, 2006 decision denying the recurrence of disability claims.
In an order dated June 14, 2007, the Board reversed the March 1, 2006 termination
decision.6 The Board found that OWCP’s May 16, 2005 letter giving appellant an additional 15
days to accept or reject the employing establishment’s job offer was issued only 26 days after
OWCP’s April 20, 2005 letter giving him 30 days to accept or reject the position; therefore, the
May 16, 2005 letter violated 20 C.F.R. § 10.516 of OWCP’s regulations.7
In a report dated February 9, 2007, received by OWCP on July 27, 2007, Dr. Kimmel, an
osteopath, recommended that appellant discontinue his work activities at the employing
establishment on July 27, 2005 due to complaints of severe pain in his neck, upper and lower
back pain, right shoulder and right hand. He stated:
“This recommendation occurred following [appellant] having reported severe pain
[due to his] return to work. In fact, he was already decreased to a four[-]hour
workday by his pain management physician, Dr. Jalali, after being placed in an
eight[-]hour workday which severely aggravated his preexisting musculoskeletal
problems. Appellant reported that even working the four[-]hour day, he
developed a severe, debilitating flare up. The examination on that day
demonstrated muscle spasm, tenderness, and restricted range of motions. At that
point, he restarted physical therapy and followed up with [Dr. Jalali and
Dr. Sharan].”
In a September 12, 2007 order,8 the Board set aside the January 12 and July 31, 2006
OWCP decisions denying the recurrence of disability claims. Due to the June 14, 2007 order
reversing OWCP’s March 1, 2006 termination decision, that decision no longer provided an
adequate basis for denying appellant’s claims of disability as of June 29 and July 27, 2005. On
remand OWCP was to consider all the medical evidence relevant to the recurrence claim.

6

Docket No. 06-1901 (issued June 14, 2007).

7

By letter dated June 26, 2007, OWCP advised appellant that, pursuant to the Board’s June 14, 2007 order, he
would be paid compensation for the period June 12 to June 24, 2005, based on his return to work at the employing
establishment as of June 25, 2005.
8

Docket No. 07-1052 (issued September 12, 2007).

5

By decision dated October 23, 2007, OWCP denied modification of its previous decisions
denying appellant’s recurrence of disability claims.
By letter dated October 26, 2007, appellant’s attorney requested an oral hearing, which
was held on February 26, 2008.
By decision dated May 15, 2008, OWCP set aside the October 23, 2007 decision to
determine whether the April 5, 2005 surgery was authorized.
By decision dated July 1, 2008, OWCP accepted the April 7, 2005 surgery as work
related. It denied appellant’s claims for a recurrence of disability, finding that he failed to submit
sufficient medical evidence to establish that his disability was caused or aggravated by the
September 18, 2001 employment injury.
By letter dated July 8, 2008, appellant’s attorney requested an oral hearing, which was
held on November 20, 2008.
In an April 18, 2008 report, received by OWCP on September 10, 2008, Dr. Jalali
summarized his treatment of appellant since before 2003, at which time he diagnosed brachial
plexopathy. He found that appellant was a candidate for spinal cord stimulation therapy due to
the chronic nature of his neck and thoracic conditions. Appellant was referred to Dr. Sharan for
permanent implantation of the spinal cord stimulator system, which he underwent on
February 17, 2004. Following this procedure, he experienced a 50 percent reduction in his pain,
which enabled him to discontinue treatment with prescription drugs. When Dr. Jalali examined
appellant in February 2005, he noted that the stimulator apparently was no longer working.
Appellant was scheduled for a spinal cord stimulator revision procedure on April 7, 2005.
During Dr. Jalali’s examination on May 5, 2005 appellant was not able to achieve his previous
level of pain relief. On May 20, 2005 appellant informed Dr. Jalali that he was being asked to
return to work; and the physician released appellant to return to work on light duty, which he
began on June 25, 2005.
Appellant related that, on June 29, 2005, while casing mail, he felt pain in his neck and
shoulder area. He was then asked by his employer to handle different types of mail, which
would require him to reach over his head. Appellant asserted that this activity caused him to
experience sharp pain in his right arm, back and neck. Due to this incident, his work hours were
reduced to four hours a day. From July 6, 2005 appellant worked light duty for four hours a day
until July 15, 2005, when he stepped off of a stool and felt pain through his entire thoracic
region, extending up into the back of his head. He went home that day but returned to work the
following day. Appellant continued to work light duty until July 27, 2005, at which time he
stopped work and his physician placed him on disability. Dr. Jalali stated that appellant had been
unable to return to work due to increased complaints of upper back and neck pain.
Dr. Jalali opined that the June 29 and July 15, 2005 incidents worsened appellant’s pain
condition. He advised that the activities appellant was performing at work placed his body in
positions which exacerbated his condition and worsened his pain symptoms. Dr. Jalali stated
that appellant’s subsequent period of disability was directly related to these two incidents. He
advised that appellant continued to experience brachial plexopathy with associated neuropathic
and myofascial pain symptoms, in addition to cervical facet disease, disc degeneration and spinal

6

stenosis in the cervical region. Dr. Jalali concluded that appellant was completely disabled, with
ongoing pain complaints, and would not be able to return to any type of gainful employment.
By decision dated February 17, 2009, an OWCP hearing representative affirmed the July 1,
2008 decision.
In an order dated April 28, 2010,9 the Board set aside OWCP’s July 1, 2008 and
February 17, 2009 decision. The Board noted that OWCP had stated that it had reviewed several
reports issued in May and June 2005 from Dr. Jalali, but the record did not include the reports.
The Board remanded for reconstruction of the record and a de novo decision.
In the May 5, 2005 report, Dr. Jalali stated that, despite the recent battery revision,
appellant continued to experience neck, upper back and shoulder pain rated as a 7 on a scale of 1
to 10. He still had symptoms of brachial plexopathy with significant myofascial pain and trigger
point sites. Dr. Jalali also stated that appellant’s spinal cord stimulator might require slight
reprogramming.
In the May 17, 2005 report, Dr. Jalali administered trigger point injections to appellant,
which seemed to ameliorate his condition. Appellant was scheduled for a spinal cord stimulator
reprogramming session with Dr. Sharan within a day or two, because it was not covering all
painful areas. Dr. Jalali advised that appellant experienced muscle spasms in his neck and
shoulder areas, primarily the latissimus dors trapezius and thoracic paravertebral muscles.
By decision dated July 21, 2010, OWCP denied modification of its previous decisions
denying appellant’s recurrence of disability claims.
By letter dated July 27, 2010, appellant’s attorney requested an oral hearing, which was
held on November 4, 2010. Counsel contended that, although Dr. Sharan released appellant to
return to work in May 2005, appellant in fact was not capable of performing full-time limitedduty work. Dr. Jalali stated on June 30, 2005 that appellant could only do sedentary work for
four hours a day, with no lifting exceeding 10 pounds. Counsel noted that appellant was
ultimately taken off work at the end of July due to his worsening condition, and noted that
Dr. Jalali stated in an April 18, 2008 report that appellant continued to experience difficulties
even after his final stimulator revision. Dr. Kimmel placed him on disability on July 27, 2007
due to the worsening of his condition.
By decision dated December 21, 2010, an OWCP hearing representative affirmed the
July 21, 2010 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a

9

Docket No. 09-1300 (issued April 28, 2010).

7

previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.10
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position, or the medical evidence of record
establishes that he can perform the light-duty position, the employee has the burden of
establishing by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he cannot perform such light duty. As part of this burden, the employee
must show a change in the nature and extent of the employment-related condition or a change in
the nature and extent of the light-duty job requirements.11
ANALYSIS
The Board finds that appellant failed to submit sufficient medical opinion which relates
his condition or disability as of June 29 or July 15, 2005 to his accepted cervical and thoracic
conditions. For this reason, appellant has not discharged his burden of proof to establish his
claim that he sustained a recurrence of disability as a result of his accepted employment
conditions.
In an April 20, 2005 report, Dr. Sharan, who performed the April 7, 2005 procedure
implanting appellant’s spinal cord stimulator, stated that he was getting good relief. On May 2,
2005 he noted that the stimulator was working properly, that appellant was getting good relief, and
that he would be able to return to full-time sedentary work as of May 23, 2005. On appeal,
however, appellant’s attorney argues that Dr. Jalali’s May 2005 and April 18, 2008 reports
presented medical evidence sufficient to establish that appellant sustained a recurrence of
disability as of June 29 and July 15, 2005. Counsel notes that Dr. Jalali indicated in his April 18,
2008 report that the spinal cord stimulator did not work appropriately in May 2005. He asserts
that Dr. Jalali, in his May 5, 17 and 20, 2005 reports, stated that he would check with Dr. Sharan
to determine if reprogramming should be done, that he believed a reprogramming was required,
that an examination was scheduled on June 4, 2005 and that appellant should only return to work
when the stimulator was functioning properly. In Dr. Jalali’s May 20, 2005 report, he noted that
appellant would shortly be returning to work but cautioned that his return to work should be
delayed until the stimulator was optimally programmed. Counsel noted that in Dr. Jalali’s
June 30, 2005 report, issued the day after appellant returned to work, he advised that appellant
had significant pain, was experiencing muscle spasms, and reduced his work hours from eight to
four. Appellant eventually stopped working on July 27, 2005, asserting that he was unable to
perform the modified job.
Dr. Sharan and Dr. Jalali’s April and May 2005 reports provided findings on examination
and a diagnosis of appellant’s condition from April through June 2005 but did not provide a
probative, rationalized medical opinion sufficient to establish that his claimed disability as of
June 29 and July 15, 2005 was causally related to his accepted cervical and thoracic conditions.
Dr. Jalali stated that, while appellant could not return to his usual work as a letter carrier, he could
do sedentary work; Dr. Sharan had opined that appellant was able to perform sedentary work,
10

20 C.F.R. § 10.5(x).

11

Barry C. Peterson, 52 ECAB 120, 125 (2000); Terry R. Hedman, 38 ECAB 222 (1986).

8

which he was working when he accepted the employing establishment’s modified job, within the
work restrictions imposed by Dr. Leatherwood and Dr. Sharan. Therefore, based upon a review of
the contemporaneous medical reports from appellant’s treating physicians, the evidence is
insufficient to establish that appellant sustained a recurrence of disability on June 29 and
July15, 2005.
Dr. Jalali submitted a report dated April 18, 2008 in which he reviewed his treatment of
appellant during May and June 2005. He noted that on May 5, 2005 appellant was not able to
achieve his previous level of pain relief. On May 20, 2005 Dr. Jalali released appellant to return
to work on light duty. While appellant returned to work on June 25, 2005, he asserted that he felt
pain in his neck and shoulder area while casing mail and reaching above his head to grab mail on
June 29, 2005. As a result the employing establishment reduced his work hours to four hours a
day and reassigned him to less demanding duties, as of July 6, 2005. Appellant continued to
work light duty for four hours per day until July 15, 2005, when he got off of a stool and felt
excruciating pain in his entire thoracic back area, extending up into the back of his head. He
went home that day but returned to work until July 27, 2005, at which time he was unable to
continue working and Dr. Kimmel placed him on disability. Dr. Jalali stated that the June 29 and
July 15, 2005 incidents worsened appellant’s pain condition. He advised that the activities
appellant was performing at work placed his body in positions which exacerbated his condition
and worsened his pain symptoms. Dr. Jalali opined that appellant’s subsequent period of
disability was directly related to these two incidents. However, this report failed to establish that
appellant’s work duties caused a worsening of his condition, and therefore did not constitute
probative, rationalized evidence demonstrating that a change occurred in the nature and extent of
the injury-related condition.12
Dr. Jalali’s opinion on causal relationship is of limited probative value in that he did not
provide adequate medical rationale in support of his conclusions.13 He did not describe
appellant’s work duties in any detail or they would have been competent to cause an aggravation
of the claimed cervical and thoracic conditions as of June 29 and July 15, 2005. In addition,
appellant’s attorney acknowledges that Dr. Jalali’s April 18, 2008 report, summarizing the events
which occurred when appellant returned to work in June 2005 describes a new injury, not a
recurrence of disability. Therefore Dr. Jalali’s reports do not constitute sufficient medical
evidence demonstrating a causal connection between appellant’s employment-related conditions
and his alleged recurrence of disability.
The record also contains a February 9, 2007 report from Dr. Kimmel, who recommended
that appellant stop working on July 27, 2005 due to complaints of severe neck, right shoulder,
and upper and lower back pain. Dr. Kimmel noted that, although appellant had already reduced
his work hours from eight to four, he subsequently developed a severe, debilitating flare up of
symptoms, including muscle spasm, tenderness and restricted range of motion. However,
appellant stated in his August 1, 2005 claim that his recurrence of disability began on
July 15, 2005. Thus it was unclear as to whether Dr. Kimmel had an accurate history of
appellant’s condition. His report was therefore of limited probative value for the reason that it is
generalized in nature and equivocal in that it only noted summarily that appellant’s conditions
12

William C. Thomas, 45 ECAB 591 (1994).

13

Id.

9

were causally related to his accepted cervical and thoracic conditions. Finally, Dr. Kimmel’s
report, like Dr. Jalali’s April 18, 2008 report, appears to describe a new injury, not a recurrence
of disability. Causal relationship must be established by rationalized medical opinion evidence.
The reports submitted by appellant failed to provide an explanation in support of his claim that
he was partially disabled as of June 29, 2005 and totally disabled due to his accepted cervical and
thoracic conditions as of July 15, 2005. Thus, these reports did not establish a worsening of
appellant’s condition, and therefore do not constitute probative, rationalized evidence
demonstrating that a change occurred in the nature and extent of the injury-related condition.14
The Board finds that appellant failed to submit evidence showing that there was a change
in the nature and extent of appellant’s limited-duty assignment such that he no longer was
physically able to perform the requirements of his light-duty job. The record demonstrates that
appellant returned to work on June 25, 2005 on light duty. Although the employing
establishment reduced his work hours from eight to four per day on July 6, 2005, and he stopped
working as of July 27, 2005, appellant has not submitted sufficient factual evidence to support a
claim that a change occurred in the nature and extent of his limited-duty assignment during the
periods claimed. The record demonstrates that appellant accepted a light-duty position within
the restrictions outlined by Drs. Leatherwood and Sharan, for eight hours per day, on
June 25, 2005. In its July 25, 2005 letter, the employing establishment stated that he was
reluctant to return to the workplace and filed a Form CA-2a claim for recurrence of disability
four days after his return. Notwithstanding his apparent reluctance, the record indicates that
appellant was able to work at this position until June 29, 2005, when he alleged that he had to
leave work due to neck, back and right shoulder pain. The employing establishment stated that
all of its supervisors were aware of his work restrictions and that all of them adhered to these
restrictions. In his July 19, 2005 claim for a recurrence of disability, appellant stated on the form
that the injury occurred when he reached up to grab some certified letters on a high shelf. The
employing establishment stated, however, that he acted of his own volition in reaching for the
letters. It stated that management was on notice to ensure that appellant would do no work
which exceeded his work restrictions and was therefore not responsible for his alleged injury on
the date in question.15 In addition, as noted above, appellant appears to be describing a new
injury in this incident, rather than a recurrence of disability.
The employing establishment made accommodations for this injury, reduced appellant’s
work hours from eight to four at this sedentary position on July 6, 2005. Although appellant
alleged in his claims for recurrence and at the hearing that his accepted cervical and thoracic
conditions were aggravated by the duties of this job, he submitted no documentation to support
this assertion. In its August 18, 2005 letter, the employing establishment noted that appellant
filed another Form CA-2a claim on August 1, 2005 for a recurrence of disability, which
allegedly occurred on July 15, 2005. It stated, however, that its records indicated that he actually
worked until July 27, 2005, when his treating physician placed him on disability.16 This
14

Id.

15

The evidence submitted by an employing establishment on the basis of their records will prevail over the
assertions from the claimant unless such assertions are supported by documentary evidence. See generally Sue A.
Sedgwick, 45 ECAB 211, 218 n.4 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of
Compensation, Chapter 2.900(b)(3) (September 1990).
16

Id.

10

assertion is corroborated by Dr. Kimmel’s February 9, 2007 report, in which he indicated that he
took appellant off work on July 27, 2005. Based on the above evidence of record, therefore,
appellant has failed to meet his burden to establish that there was a change in the nature and
extent of his limited-duty assignment such that he no longer was physically able to perform the
requirements of his light-duty job.
Appellant failed to submit sufficient evidence to meet his burden of proof in establishing
that he sustained a recurrence of his employment-related disability as of June 29 and
July 15, 2005. OWCP properly found that appellant was not entitled to compensation based on a
recurrence of disability. The Board will affirm the December 21, 2010 OWCP decision.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he was entitled to
compensation for a recurrence of disability as of June 29 and July 15, 2005 causally related to his
accepted cervical and thoracic conditions.
ORDER
IT IS HEREBY ORDERED THAT the December 21, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 16, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

